Name: Commission Regulation (EEC) No 3573/87 of 27 November 1987 fixing the refunds applicable for November 1987 to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 87 Official Journal of the European Communities No L 338/21 COMMISSION REGULATION (EEC) No 3573/87 of 27 November 1987 fixing the refunds applicable for November 1987 to cereal and rice sector products supplied as Community and national food aid Whereas Article 3 of Council Regulation (EEC) No 2746/75 (*) and Article 6 of Council Regulation (EEC) No 2744/75 Q, as last amended by Regulation (EEC) No 1906/87 (8), lay down specific criteria to be taken into account for calculating the refunds on cereals and on products processed from cereals ; whereas specific criteria applying in the case of wheat flours are set out in Article 4 of Regulation (EEC) No 2746/75 ; Whereas the specific criteria to be used for calculating the export refund on rice are set out in Article 3 of Council Regulation (EEC) No 1431 /76 (9) ; Whereas the refunds fixed by this Regulation are appli ­ cable without any variations, for all destinations ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/73 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the fourth subparagraph of Article 1 6 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1907/87 (4), and in particular Article 11 (2) thereof, Whereas Article 2 of Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricul - , tural products as food aid (*) lays down that the portion of the expenditure corresponding to the export refunds on the products in question fixed under Community rules is to be charged to the European Agricultural Guidance and Guarantee Fund, Guarantee Section ; Whereas in order to make it easier to draw up and manage the budget for Community food aid actions and to enable the Member States to know the extent of Community participation in the financing of national food aid actions , the level of the refunds granted for these actions should be determined ; Whereas the general and implementing rules provided for in Article 16 of Regulation (EEC) No 2727/75 and in Article 17 of Regulation (EEC) No 1418/76 on export refunds are applicable mutatis mutandis to the above ­ mentioned operations ; HAS ADOPTED THIS REGULATION : Article 1 For Community and national food aid operations the refunds applicable for December 1987 to cereals and rice sector products shall be as set out in the Annex. Article 2 The refunds fixed in this Regulation shall not be regarded as refunds varying according to destination . Article 3 This Regulation shall enter into force on 1 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (*) OJ No L 281 , 1 . 11 . 1975, p. 78 . 0 OJ No L 281 , 1 . 11 . 1975, p. 65. (8) OJ No L 182, 3 . 7 . 1987, p. 49 . O OJ No L 166, 25 . 6 . 1976, p. 36. (4) OJ No L 182, 3 . 7 . 1987, p. 51 . 0 OJ No L 288 , 25. 10 . 1974, p . 1 . No L 338/22 Official Journal of the European Communities 28 . 11 . 87 ANNEX to the Commission Regulation of 27 November 1987 fixing the refunds applicable for October 1987 to cereal and rice sector products supplied as Community and national food aid (ECU/tonne) CCT heading No Refund 10.01 B I 10.01 B II 10.02 10.03 10.04 10.05 B 10.06 B I b) 1 10.06 B I b) 2 10.06 B II a) 1 10.06 B II a) 2 10.06 B II b) 1 10.06 B II b) 2 10.06 B III 10.07 C II 11.01 A 11.01 C 11.01 E I 11.01 F 11.02 A I a) 11.02 A I b) 11.02 A V a) 2 11.02 A VI 11.02 C III 11.02 E I b) 2 111,00 159,35 25,00 118,00 118,00 229,86 229,86 287,33 321,81 118,00 153,00 187,49 179,07 247,00 170,00 230,24 249,98 225,48